      OCN-L-000205-21 01/25/2021 9:48:36 AM Pg 1 of 3 Trans ID: LCV2021180910
Case 3:21-cv-13845-ZNQ-DEA Document 1-1 Filed 07/20/21 Page 1 of 4 PageID: 8



ALBERTINA M. AMENDOLA, ESQ.
Attorney ID: 008081992
JUDD SHAW, P.A.
JUDD SHAW INJURY LAW
1161 Broad Street, Suite 312
Shrewsbury, New Jersey 07702
732-888-8888
Attorney for Plaintiff

CHERYLEE CRAWFORD
                                                 SUPERIOR COURT OF NEW JERSEY
       Plaintiff,                                LAW DIVISION - OCEAN COUNTY

 v.                                              DOCKET NO: OCN-L-

 WALMART OF BRICK; ABC Corporations                   CIVIL ACTION
 (1-10), DEF Partnerships (1-10), GHI Limited
 Liability Companies (1-10), and John/Jane         COMPLAINT, JURY DEMAND,
 Does (1-10),                                    DESIGNATION OF TRIAL COUNSEL
                                                      AND CERTIFICATION

       Defendants



       Plaintiff, CHERYLEE CRAWFORD, currently residing at 366 Kentwood Boulevard, Brick,

New Jersey, 08724 by way of Complaint, states:

                                       FIRST COUNT
                                      (NEGLIGENCE)

        1. On or about August 22, 2020, Plaintiff, CHERYLEE CRAWFORD, was a patron and

lawfully on the premises commonly known as WALMART OF BRICK (hereinafter “WALMART”)

located at 1872 Route 88 in Brick, New Jersey.
       OCN-L-000205-21 01/25/2021 9:48:36 AM Pg 2 of 3 Trans ID: LCV2021180910
Case 3:21-cv-13845-ZNQ-DEA Document 1-1 Filed 07/20/21 Page 2 of 4 PageID: 9



       2. At all times relevant herein Defendant, WALMART of BRICK, owned, occupied, operated,

and/or maintained the business located at the premises commonly known as WALMART OF BRICK,

located at 1872 Route 88 in Brick, New Jersey.

       3. At all times relevant herein Defendants, ABC CORPORATIONS (1-10), DEF

PARTNERSHIPS, (1-10), GHI LIMITED LIABILITY COMPANIES (1-10) and JOHN/JANE DOES

(1-10), owned, occupied, operated, and/or maintained the business located at the premises commonly

known as WALMART OF BRICK, located at 1872 Route 88 in Brick, New Jersey.

       4. Said Defendants, through agents, servants and/or employees of the Defendant, did so

negligently and carelessly act in a manner so as to cause a dangerous condition to exist thereon

resulting in Plaintiff, CHERYLEE CRAWFORD, being injured.

       5. As a direct and proximate result of the negligence of the Defendants as aforesaid,

Plaintiff was caused to be injured due to the aforesaid dangerous condition and was thus caused

to sustain and did sustain serious and permanent personal injuries requiring the care and

treatment of physicians and medication and has been and will in the future continue to be

hampered in her daily routine.

       WHEREFORE, Plaintiff, CHERYLEE CRAWFORD, demands judgment against the

named Defendants, as well as ABC Corporations (1-10), DEF Partnerships (1-10), GHI Limited

Liability Companies (1-10), and John/Jane Does (1-10) jointly, severally or in the alternative in

the amount of her damages together with interest and costs of suit.


Dated: January 25, 2021                              JUDD SHAW INJURY LAW

                                             By:     /s/ Albertina M. Amendola
                                                     ALBERTINA M. AMENDOLA, ESQ.
       OCN-L-000205-21 01/25/2021 9:48:36 AM Pg 3 of 3 Trans ID: LCV2021180910
Case 3:21-cv-13845-ZNQ-DEA Document 1-1 Filed 07/20/21 Page 3 of 4 PageID: 10
                                                                            4


                           CERTIFICATION PURSUANT TO R. 4:5-1

       I hereby certify that the matter controversy is not the subject of any other action pending

in any court or arbitration proceeding, nor is any other action or arbitration proceeding

contemplated. I further certify that there is/are no other parties who should be joined in the

within action.


Dated: January 25, 2021                              JUDD SHAW INJURY LAW

                                              By:    /s/ Albertina M. Amendola
                                                     ALBERTINA M. AMENDOLA, ESQ.


                           DEMAND FOR ANSWERS TO INTERROGATORIES

       Pursuant to Rule 4:17(b), the Plaintiff hereby demands that the Defendants provide answers to the

Uniform Interrogatories as set forth in Form C and C(2) of Appendix II of the Rules Governing the Courts of

the State of New Jersey.

                            DESIGNATION OF TRIAL COUNSEL

       Please take notice that pursuant to R. 4:25-4, Albertina M. Amendola, Esq., is hereby

designated as Trial Counsel in this matter.

                                        JURY DEMAND

       Plaintiff hereby demands a jury trial as to each and every issue in this action.



DATED:     January 25, 2021                          JUDD SHAW INJURY LAW


                                              By:    /s/ Albertina M. Amendola
                                                     ALBERTINA M. AMENDOLA, ESQ.
         OCN-L-000205-21 01/25/2021 9:48:36 AM Pg 1 of 1 Trans ID: LCV2021180910
Case 3:21-cv-13845-ZNQ-DEA Document 1-1 Filed 07/20/21 Page 4 of 4 PageID: 11




                        Civil Case Information Statement
Case Details: OCEAN | Civil Part Docket# L-000205-21

Case Caption: CRAWFORD CHERYLEE VS WALMART                       Case Type: PERSONAL INJURY
OF BRICK                                                         Document Type: Complaint with Jury Demand
Case Initiation Date: 01/25/2021                                 Jury Demand: YES - 6 JURORS
Attorney Name: ALBERTINA MARIE AMENDOLA                          Is this a professional malpractice case? NO
Firm Name: JUDD B. SHAW, P.A.                                    Related cases pending: NO
Address: 1161 BROAD ST STE 312                                   If yes, list docket numbers:
SHREWSBURY NJ 07702                                              Do you anticipate adding any parties (arising out of same
Phone: 7328888888                                                transaction or occurrence)? NO
Name of Party: PLAINTIFF : Crawford, Cherylee
Name of Defendant’s Primary Insurance Company                    Are sexual abuse claims alleged by: Cherylee Crawford? NO

(if known): Unknown



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

01/25/2021                                                                          /s/ ALBERTINA MARIE AMENDOLA
Dated                                                                                                      Signed
